                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

SECURITIES AND EXHANGE
COMMISSION,

       Plaintiff,

v.                                                              Case No: 8:18-mc-100-T-36CPT

WILLIAM J. DANIELS,

       Defendant.
                                             /

                                           ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Christopher P. Tuite (Doc. 14). In the Report and Recommendation, Magistrate

Judge Tuite recommends granting the Plaintiff’s application to enforce its Order entered against

Defendant. All parties were furnished copies of the Report and Recommendation and were

afforded the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such objections

were filed. Plaintiff filed a Notice of Updated Amounts Owed (Doc. 15).

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)      The Report and Recommendation of the Magistrate Judge (Doc. 14) is adopted,

                confirmed, and approved in all respects and is made a part of this Order for all

                purposes, including appellate review.
(2)   The Application of the Securities and Exchange Commission for an Order under

      Section 20(c) of the Securities Act of 1933 Enforcing Compliance with a

      Commission Order (Doc. 1) is GRANTED.

(3)   Daniels shall comply with the SEC Order by paying the disgorgement amount of

      $23,387.65 and post-judgment interest pursuant to 28 U.S.C. § 1961.

(4)   Daniels shall pay in one of the following ways:

         a. Electronic payment to the SEC, which will provide detailed ACH

             transfer/Fedwire instructions upon request;

         b. Direct payment from a bank account via Pay.gov through the SEC

             website at http://www.sec.gov/about/offices/ofm.htm;

         c. By certified check, bank cashier’s check, or United States postal money

             order, made payable to the Securities and Exchange Commission and

             hand-delivered    or mailed     to: Enterprise     Services Center, Accounts

             Receivable Branch, HQ Bldg., Room 181,            AMZ-341,     6500   South

             MacArthur Boulevard, Oklahoma City, OK 73169. Payments by check

             or money order must be accompanied by a cover letter identifying

             Daniels as the Respondent in this action, the name of this Court, and the

             docket number of this action; a copy of the cover letter and check or

             money order must be sent to Christy J. White and Shuman Sohrn,

             Securities and Exchange Commission, 100 F Street, NE, Mail stop 5628,

             Washington, DC 20549-0022; or

         d. As otherwise agreed upon by Daniels and counsel for the SEC.

(5)   Daniels shall cease and desist from committing or causing any current or future

      violations of sections 5(a) and 5(c) of the Securities Act;




                                        2
       (6)    Daniels is barred from participating in any offering of a penny stock for a period

              five (5) years running from the date of the SEC’s final order (i.e., up to and

              including July 14, 2019);

       (7)    Daniels shall file with the Clerk of Court a written status report every sixty (60)

              days from the date of the Court’s Order until he pays the disgorgement amount,

              plus all accrued interest, in full.

       (8)    Upon Daniels’ full payment of the amounts due, the SEC shall provide to Daniels

              a full satisfaction of judgment and discharge of any judgment liens. Upon

              such full payment, the SEC shall also file in this action a notice of the satisfaction

              with the Clerk of Court.

       (9)    The Clerk of Court is directed to terminate all pending motions and administrative ly

              close this case.

       DONE AND ORDERED at Tampa, Florida on June 5, 2019.




Copies to:
The Honorable Christopher P. Tuite
Counsel of Record




                                                    3
